Citation Nr: 1544539	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  10-19 193	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a dental condition.

2.  Entitlement to a rating in excess of 30 percent for right shoulder traumatic arthritis with tendonitis.

3.  Entitlement to a rating in excess of 20 percent for degenerative arthritis of cervical spine with myofascial discomfort.

4.  Entitlement to a rating in excess of 10 percent for left shoulder post-surgical and degenerative arthritis prior to September 13, 2013, and in excess of 20 percent for left total shoulder replacement from November 1, 2014.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Connolly, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1975 to April 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The appeal was transferred to the Houston, Texas RO.  


FINDING OF FACT

On October 13, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

Entitlement to service connection for a dental condition is dismissed.

Entitlement to a rating in excess of 30 percent for right shoulder traumatic arthritis with tendonitis is dismissed.

Entitlement to a rating in excess of 20 percent for degenerative arthritis of cervical spine with myofascial discomfort is dismissed.

Entitlement to a rating in excess of 10 percent for left shoulder post-surgical and degenerative arthritis prior to September 13, 2013, and in excess of 20 percent for left total shoulder replacement from November 1, 2014, is dismissed.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


